Citation Nr: 0021578	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-35 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to an increased disability rating for a right 
shoulder disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970, and from May 1972 to July 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied a request to reopen a previously 
denied claim for service connection for bilateral pes planus.  
The RO also denied service connection for a right leg 
disability, and continued a 20 percent rating for a right 
shoulder disability.  In November 1997, the Board granted on 
appeal the veteran's request to reopen a claim for service 
connection for bilateral pes planus.  The Board remanded the 
reopened claim for further development prior to adjudication 
on the merits.  The Board also remanded the claims for 
service connection for a right leg disability and for an 
increased rating for a right shoulder disability.

The veteran had a Travel Board hearing in April 1996, at the 
RO, before the Board Member who signed the November 1997 
Board decision and remand.  Even though a Board hearing had 
already been held in April 1996, VA erroneously scheduled the 
veteran for another Board hearing.  The second hearing was 
held in April 2000, before another Board Member, not the one 
who had presided over the April 1996 hearing.  The April 2000 
hearing was a video conference hearing, in which the veteran 
gave testimony from the RO, and the Board Member heard the 
testimony from the Board's offices in Washington, DC.  In 
order to protect the veteran's right to due process, both of 
the Board Members who have heard the veteran's testimony will 
participate in adjudicating the veteran's appeal.  His appeal 
will be decided by a panel of three Board Members, including 
the two Board Members who presided over the veteran's Board 
hearings, and another Member of the Board assigned to the 
case.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for service 
connection for bilateral pes planus and for an increased 
rating for a right shoulder disability.

2.  The veteran had mild bilateral pes planus when he was 
examined for entrance into service in 1968.

3.  The veteran's disability due to pes planus increased 
during service, as his feet became frequently and chronically 
painful, and remained painful after service.

4.  The veteran's service-connected right shoulder disability 
is currently manifested by limitation of motion of the right 
arm to the shoulder level, and by no more than moderate 
impairment of grip strength in the right hand.


CONCLUSIONS OF LAW

1.  The veteran's bilateral pes planus was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (1999).

2.  The veteran's right shoulder disability does not meet the 
criteria for a rating in excess of 20 percent based on 
limitation of motion of the right arm.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (1999).


3.  The veteran's right shoulder disability meets the 
criteria for a separate 10 percent rating for impairment of 
grip strength in the right hand.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.72, Diagnostic Code 5307 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Pes Planus

The veteran contends that he has bilateral pes planus that 
began during service, or was aggravated during service.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  A person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has defined a well grounded claim as a plausible 
claim; one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veteran's medical records include diagnoses of bilateral 
pes planus both during and after service.  A VA physician has 
provided the opinion that the veteran's duties during 
service, particularly parachute jumping, could have 
aggravated his pes planus.  The Board finds that the evidence 
is sufficient to form a plausible and well grounded claim for 
service connection for pes planus.

When a veteran has presented a well grounded claim, VA has a 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entry into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  The report of a medical examination of 
the veteran at entrance into service, in June 1968, noted 
that the veteran had "mild pes planus."  The Board finds 
that the notation on the entrance examination is sufficient 
evidence that the veteran had pes planus prior to entering 
service.

Nonetheless, service connection may be established for any 
aggravation of the veteran's pes planus condition that 
occurred during service.  A preexisting injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  Whether a 
disability underwent an increase in severity during service 
is determined based on the evidence of record pertaining to 
the manifestations of the disability before, during, and 
after service.  38 C.F.R. § 3.306(b) (1999).

Neither the veteran's service entrance examination, nor a 
medical history, also completed in June 1968, contains any 
indication that the veteran reported any history or current 
complaints of foot pain or other symptoms related to pes 
planus.  The veteran has reported that he did extensive 
parachute jumping during his first period of service.  He 
reports that he made 275 jumps.  Service outpatient treatment 
records reflect that the veteran reported sore feet in 
November 1968.  The report of a November 1968 examination of 
the veteran indicated that his pes planus was not considered 
disabling.  In June 1970, the veteran received a profile for 
light duty for two weeks, due to pes planus.  The report of a 
May 1972 examination of the veteran for entrance into his 
second period of active service indicated that he had pes 
planus that was not considered disabling.

Outpatient treatment notes indicate that in 1979 the veteran 
reported a significant increase in foot pain.  He was seen on 
many occasions in 1979 and 1980 for those symptoms.  He 
reported that his foot pain was almost constant.  Physicians 
found symptomatic, grade II pes planus.  Treatment included 
medication and orthotics, but the pain continued.  On a 
number of occasions in 1979, the veteran received profiles 
that allowed for him to make certain adjustments, such as 
wearing more comfortable shoes, to manage his pes planus.  
One physician suggested that the veteran should be considered 
non-deployable because of his pes planus.

VA medical records from 1982 forward reflect that the veteran 
continued to complain of pain in his feet.  He has reported 
that, when he is standing, his feet feel as though there is a 
lump in each foot.  Some medical records note the veteran's 
assertions that the pain in his feet was aggravated by his 
parachute jumping during service.  Physicians have continued 
to find bilateral pes planus.  On VA examination in April 
1982, a physician noted bilateral pes planus, as well as 
bilateral hallux valgus, and slight overlapping of the right 
second toe.

In a June 1995 hearing at the RO, the veteran reported that 
he began to have frequent or chronic pain in his feet while 
he was a paratrooper.  He stated that the problems with his 
feet had continued and worsened since service.  On VA 
examination in June 1995, the veteran reported pain in his 
feet that was worse with driving or extended standing.  The 
examining physician noted bilateral hallux valgus, and marked 
pes planus.  The examination report reflected that the 
examiner had been asked, "Would 275 paratrooping jumps as 
likely as not cause a mild pes planus to worsen?"  The 
examiner responded, "It certainly could, but when discussing 
this with the patient he states that his feet never bothered 
him when he was parachute jumping, that his feet did not 
begin to bother him until after he stopped jumping."

In his April 1996 Travel Board hearing, the veteran reported 
that his feet started hurting after he stopped doing 
parachute jumping.  He reported that special shoes and other 
attempts at treatment were unsuccessful, and that he 
continued to have foot pain.  In his April 2000 video 
conference Board hearing the veteran discussed his service as 
a paratrooper.  He indicated that he had sought treatment 
during service for pain in his feet.  He reported that he had 
not experienced pain in his feet before he entered service.  
He stated that he had continued to have pain in his feet 
since the symptoms began during service.

While the veteran's service entrance examination indicates 
that he had pes planus when he entered service, the veteran 
has stated that he did not have any pain or other symptoms in 
his feet prior to service.  Medical history and examination 
reports from June 1968 are consistent with the veteran's 
statements, in that those reports are silent for symptoms of 
pes planus.  The veteran asserts that pain in his feet began 
during service, and medical reports reflect symptomatic pes 
planus during service, with a particular increase in symptoms 
in 1979.  Thus, the medical records tend to show that the 
veteran's pes planus disorder became more severe, producing 
an increase in disability, during the veteran's service.  VA 
medical records show foot pain continuing after service, 
without a finding that the manifestations of the disorder 
clearly resolved prior to the veteran's separation from 
service.  The claims file does not contain any affirmative 
medical finding that the increase in disability during 
service was due to the natural progress of the pes planus 
disorder.  Therefore, the Board finds that the record 
supports service connection for the aggravation of the 
veteran's bilateral pes planus during service.

Right Shoulder Disability

The veteran is seeking a disability rating higher than the 
current 20 percent rating for his right shoulder disability.  
A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the 

disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The veteran claims that his right 
shoulder disability has worsened, and the Board finds that 
his claim for an increased rating is a well grounded claim.  
The Board also finds that the facts relevant to that claim 
have been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

Medical records and the veteran's statements indicate that 
the veteran is right handed.  The veteran's service medical 
records indicate that the veteran sustained a right shoulder 
muscle strain in 1969.  He continued to receive treatment for 
pain and spasms in his right shoulder, both during and after 
service.  He had surgery on the shoulder in 1980.  The RO has 
described his right shoulder disability as post-operative 
residual of a right shoulder injury, with a history of 
recurrent dislocation.

On VA medical examination in June 1995, the veteran reported 
that his right shoulder had been dislocated while doing push-
ups and pull-ups in service.  He reported that he had 
multiple recurrences of dislocation over the next several 
years.  He reported that he had surgery in 1980 to address 
the recurrent dislocation.  He reported that he had continued 
to have pain, swelling, and restricted motion in the right 
shoulder.  He reported that recently he had undergone a 
second surgery on the right shoulder, with removal of a loose 
pin or staple in the shoulder.  He reported that he had a 
swelling in the upper humerus anteriorly, which had been 
found to be a rupture of the longhead tendon of the biceps.  
The examiner noted a circumscribed, 3.5 centimeter swelling 
in the biceps area at the upper end of the humerus.  The 
range of motion of the right shoulder was to 90 degrees of 
forward elevation, 85 degrees of abduction, 35 degrees of 
internal rotation, and 55 degrees of external rotation.  The 
examiner noted that a December 1994 MRI of the veteran's 
right shoulder had shown a relative impingement, with no 
evidence of rotator cuff tear.  It was felt that the 
supraspinatus muscle was markedly hypertrophied.  X-rays 
showed that a metallic staple near the greater tuberosity had 
been removed, and that there was minimal degenerative joint 
disease.

In his April 1996 Travel Board hearing, the veteran reported 
that he had swelling and constant soreness in his right 
shoulder.  He reported that he had trouble elevating his arm.  
He reported that he took pain medication for pain in his leg, 
feet, and shoulder.  He stated that his right shoulder pain 
bothered him in his work as a groundskeeper.  He reported 
that his right arm was becoming weaker.

On VA medical examination in December 1997, the examining 
physician noted a 9.5 centimeter scar over the anterior 
aspect of the right shoulder.  There was a 4 centimeter by 4 
centimeter swelling over the upper third of the humerus.  The 
swollen area was soft and fluctuant, suggesting the presence 
of a small lipoma.  The veteran reported that the swollen 
area was a ruptured biceps muscle.  The examiner wrote that 
it did not appear to be a ruptured biceps muscle, but that it 
could be a partial tear.  The range of motion of the right 
shoulder was to 90 degrees of forward elevation, 90 degrees 
of abduction, 60 degrees of external rotation, and 70 degrees 
of internal rotation.  Grip strength in the right hand was 
31.9 pounds of pressure, compared to 94.3 pounds of pressure 
in the left hand.  The examiner stated that there was a 
nearly 50 percent loss of forward elevation of the right 
shoulder, compared to the left.  There was a nearly 50 
percent reduction in abduction of the right shoulder, 
compared to a normal range of motion, and 20 to 25 percent 
reductions in external and internal rotation compared to 
normal ranges of motion.  The examiner stated that the 
limitation of motion found took into consideration pain, 
fatigue, weakness, incoordination, and fatigue with 
repetition.  The examiner noted that the veteran reported 
having an occasional acute flare-up of pain in his right 
shoulder.

In his April 2000 video conference Board hearing, the veteran 
reported that he could move his right arm slowly, but that he 
had pain with motion of his right arm.  He reported that he 
had a prickling sensation in his hands.  He reported that his 
right shoulder disability interfered with his ability to pick 
things up with his right hand.  He reported that he had a 
poor grip in his right hand.  He reported that his right 
shoulder disability interfered with his job with a county 
parks and recreation department, for example, with lifting 
and emptying garbage cans.

The evidence indicates that the veteran's post-operative 
right shoulder disability is currently manifested by pain and 
limitation of motion.  There is x-ray evidence of mild 
arthritis.  Recent records have not indicated that the 
veteran has continued to have recurrent dislocations of the 
shoulder.  Under the rating schedule, arthritis may be rated 
according to the limitation of motion of the affected joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  Limitation 
of motion of the major shoulder is rated at 20 percent if 
limited to shoulder level, 30 percent if limited to midway 
between the side and shoulder level, and 40 percent if 
limited from 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1999).  VA examinations of the veteran 
in 1995 and 1997 have indicated that the motion of his right 
arm at the shoulder is limited to the shoulder level.  In 
1997, the VA examiner explained that the limitation of motion 
reported took into consideration such factors as pain on 
motion and fatigue.  Thus, the limitation of motion is most 
consistent with the current rating of 20 percent.  The Board 
has noted, however, that the veteran has also reported 
diminished grip strength in his right hand, which is his 
dominant hand.  The examiner documented the decreased 
strength compared to the left hand in the 1997 examination.  
The rating schedule provides for a 10 percent rating for 
moderate impairment of the muscles that control flexion of 
the wrist and fingers.  38 C.F.R. § 4.72, Diagnostic Code 
5307 (1999).  While the preponderance of the evidence is 
against an increase above 20 percent for the limitation of 
motion of the veteran's right shoulder, the Board finds that 
the diminished grip strength in his right hand warrants a 
separate, additional disability rating of 10 percent.


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.

Entitlement to a disability rating in excess of 20 percent 
for limitation of motion of the right arm residual to a right 
shoulder injury is denied.

Entitlement to the assignment of a separate, additional 
disability rating of 10 percent for diminished grip strength 
in the right hand, secondary to a right shoulder injury, is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.


REMAND

Right Leg Disability

The veteran has a service-connected disability described as 
chronic lymphadenitis of the right inguinal region, with a 
history of a resolved strain of the right adductor muscles, 
claimed as a groin problem and pain in the right hip.  That 
condition is currently rated as 0 percent disabling.  In a 
November 1994 rating decision, the RO denied the veteran's 
claim for service connection for a right leg disability.  In 
November 1997, the Board remanded the issue of service 
connection for a right leg disability.  The Board asked that 
the veteran clarify whether he was seeking service connection 
for a right leg disability that was separate from the 
service-connected right groin and hip area disability, or 
whether he was seeking an increased rating for the condition 
that is already service-connected.

In December 1997, the veteran wrote that he had pain and 
swelling in his groin and right leg, and pain in his hips.  
He asserted that these symptoms were caused by his pes 
planus.  In his April 2000 video conference Board hearing, 
the veteran indicated that he did not have a right leg 
disability, but, rather, that he was seeking benefits based 
on disabilities affecting his groin, feet, and shoulder.  He 
reported that he had swelling in his groin that went around 
to his hips.  From the veteran's explanations, the Board 
concludes that the symptoms that the veteran reports are 
among the complaints that were already addressed by the 
establishment of service connection for a condition affecting 
the right groin and hip.  Therefore, the additional benefits 
that the veteran sought by claiming service-connection for a 
disability of the right lower extremity can only be achieved 
through an increased rating for the condition for which 
service connection has already been established.  In the 
interest of assisting the veteran in pursuing the benefit he 
seeks, the Board will remand the issue for the RO to develop 
and adjudicate a claim for an increased rating for the 
service-connected right groin and hip condition.  The Board 
notes that the veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, this case is REMANDED for the following:

The RO should take appropriate actions to 
develop and adjudicate a claim for an 
increased disability rating for the 
veteran's service connected disability of 
the right groin and hip, which was 
described in a previous rating decision 
as chronic lymphadenitis of the right 
inguinal region, with a history of a 
resolved strain of the right adductor 
muscles, claimed as a groin problem and 
pain in the right hip.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on the remanded 
issue remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




			
	JEFF MARTIN	NANCY I. PHILLIPS
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	GEORGE R. SENYK
Member, Board of Veterans' Appeals





 



